IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

GLOBAL AEROSPACE, INC.,
Plaintiff, C.A. No. Nl6C-O7-235 l\/ll\/IJ

V.

Representative for the Estate of JAMES

)
)
)
)
)
)
CAROL MCDOWELL as )
)
MCDOWELL, and SHELLY DEVRIES )
as representative for the Estate of )
BAUKE DEVRIES, )
)

Defendant. )

Submitted: April l9, 2018
Decided: June l4, 2018

M
J ames M. Altieri, Esq., Lars A. Dyrska, Esq., William T. Corbett, Jr., Esq., Michael

J. Maimone, Esq., Drinker Biddle & Reath LLP, Attorneys for Plaintiff Global
Aerospace, Inc.

Robin P. Moody, Esq., Richard E. Genter, Esq., Bifferato Gentilotti LLC, Attorneys
for Defendant Carol McDoWell as Representative for the Estate of J ames McDoWell.

JOHNSTON, J.

This is an action for declaratory judgment brought by Plaintiff Global
Aerospace, Inc., an aircraft insurance company, against Defendants, representatives
of the estates of victims of an airplane crash. Defendant Carol McDoWell, on behalf

of the McDoWell estate, made a Motion to Compel Discovery. Oral argument Was

held on the motion on March 29, 2018. At oral argument, the Court ordered in
camera review of documents withheld by Global on the basis of attorney-client
privilege or attorney work product. Global provided the Court with 187 withheld,
allegedly privileged documents, which the Court has reviewed.1

The Court holds that the documents marked with the following Bates numbers
are not privileged and are subject to disclosure:

PRIV 00001

PRIV 00005

PRIV 00006

GLOB_MCDOOO77072_ GLOB_MCDOOO77141

PRIV 1873

PRIV 1395-PR1V 1396

Defendant’s motion to compel is hereby GRANTED IN PART AND
DENIED IN PART. Plaintiff shall produce the documents listed above. The Court
holds that all other documents reviewed by the Court are privileged and not subject

to disclosure.

IT IS SO ORDERED.

 
 

 

noral;l<€/Mary M. Johnston

 

l The Court notes that two documents on Global’s privilege log were not included in the
materials sent to the Court: Bates number PRIV 1995 and PRIV 1599.

2